
	

115 HRES 856 : Raising a question of the privileges of the House.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 856
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2018
			Mr. Crowley submitted the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the House.
	
	
 Whereas Father Patrick Conroy has served honorably as House Chaplain since May 25th of 2011, when he was appointed by Speaker John Boehner in consultation with Democratic Leader Nancy Pelosi;
 Whereas Father Conroy had been re-appointed and approved by the House of Representatives on three separate occasions, most recently January 3rd of 2017;
 Whereas, on April 16, 2018, the Nation's first Jesuit, and only the second Catholic, Chaplain of the United States House of Representatives submitted his resignation before the full House;
 Whereas this resignation was forced by Paul D. Ryan, Speaker of the House of Representatives and Members of the House Republican Conference;
 Whereas the Speaker's team said … the decision (to remove the Chaplain) was his (Speaker Ryan's); Whereas the lack of notification of his forced resignation, or adequate explanation provided by Speaker Paul D. Ryan is not reflective of the integrity of the House of Representatives;
 Whereas, on November 6, 2017, during debate on the GOP tax scam, the Chaplain led an opening prayer asking God to bless Congress and for Congress to guarantee that there are not winners and losers under the new tax laws, but benefits balanced and shared by all Americans;
 Whereas this prayer reflects the core values of many Americans, in particular people of the Catholic faith, including care and concern for the poor and the marginalized;
 Whereas, on April 9, 2018, Pope Francis published his third apostolic exhortation entitled Gaudete et Exsultate or rejoice and be heard which states that Christians must care for the poor, the sick, and the immigrant;
 Whereas, under the GOP tax bill, more than 80 percent of its benefits flow to the richest 1 percent and the corporate special interests, ignoring the needs for struggling men and women and children;
 Whereas this prayer has been reported to be the chief reason for Father Conroy's forced resignation by the Republican Conference;
 Whereas the dismissal of Father Conroy following this prayer shows Republicans' true refusal to embody the values of faith and charity in their legislative work;
 Whereas Father Conroy's forced resignation is concerning to a number of Members of both sides of the aisle;
 Whereas the House of Representatives would benefit from being guided by a Chaplain with a commitment to caring about those most in need;
 Whereas the rights of Members of the House of Representatives were undermined when the leader of one party made a unilateral decision to dismiss the Chaplain;
 Whereas this forced resignation has compromised the dignity of the House of Representatives by politicizing the office of the House Chaplain; and
 Whereas the circumstances behind his resignation compromised the integrity and dignity of the House of Representatives: Now, therefore, be it
	
 That— (1)there is hereby established a Select Committee to investigate the actions and motivations behind the resignation of the House Chaplain;
 (2)the Select Committee shall be comprised of six members, of which three shall be appointed by the Chair of the Committee on Ethics, and three by the Ranking Member of the Committee on Ethics; and
 (3)the Select Committee shall investigate the motivations and actions of the Speaker behind the resignation of the House Chaplain.
